People v Myers (2016 NY Slip Op 06728)





People v Myers


2016 NY Slip Op 06728


Decided on October 12, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2001-08007
 (Ind. No. 371/00)

[*1]The People of the State of New York, respondent,
v Dowan Myers, appellant.


Dowan Myers, Attica, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Guy Arcidiacono of counsel), for respondent.
Matthew Muraskin, Port Jefferson, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 25, 2005 (People v Myers, 17 AD3d 699), affirming a judgment of the County Court, Suffolk County, rendered August 6, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., LEVENTHAL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court